DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 04/25/2022 has been considered by the Examiner and made of record in the application file.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

5.  (Currently Amended)  The apparatus according to claim [[4]] 1, wherein the image processing algorithm comprises a machine learning algorithm.

Reasons for Allowance
	Claims 4 and 37-38 are cancelled.
	Claims 1-3 and 5-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

Fobi discloses a determination of the presence of a particular parasite by a neural network or a professional such as a veterinarian. This determination of a particular parasite can be augmented through matching of detected sounds with reference sounds for that parasite. The determination is simply based on an identification of a presence of a particular parasite. Fobi teaches a simple a "yes/no" decision as to whether to take action or not based on mere determination of a presence of a parasite. Fobi does not teach or suggest that one could or would want to assess a number of parasites present. Fobi does not teach or suggest any way to assess any number of parasites present. Rather, Fobi is clear that the determination of the mere presence or absence of the parasite is used to determine whether or not to take remedial action against the parasite. Fobi teaches a system and method that is based entirely on determining the presence of a parasite, either from direct detection (visual or auditory) or by inferred detection. Fobi does not teach or suggest any reason why someone would or could determine a presence, but then not use such for the "yes/no" decision as to whether to take action. The art does not teach or suggest any way or reason to augment Fobi to instead "determine a number of flies in the image data of the at least a part of at least one bovine animal, and wherein determination of the number of flies in the image comprises implementation of an image processing algorithm to analyse the image data of the at least a part of at least one bovine animal," determine information relating to fly infestation of the plurality of bovine animals, the determination comprising utilisation of the determined number of flies," and then "output an indication relating to a treatment for fly infestation of the plurality of bovine animals based on the determined information relating to fly infestation of the plurality of bovine animals," as claimed. Fobi sees no advantage to be gained from any such process, because Fobi simply seeks to determine a presence of a parasite and then inspire action against any parasite presence.  Even if viewed in the other direction, there is no teaching or suggestion in Wellman that would lead a person of ordinary skill in the art to combine the teaching of Wellman with Fobi. Wellman appears to disclose spraying a stock spray on one side of a cow, and periodically counting a number of flies on both the coated and non-coated side of the cow to assess a repellency of the spray. See Wellman, col. 4, 11. 30-60. However, Wellman does not teach or suggest "a measurement of a number of flies to determine information relating to a fly infestation." Rather, the number of flies measured in Wellman is only used to compare and measure a relative difference with a number of flies on an opposite side of the cow. 

Therefore, none of the prior art discloses “a) providing a processing unit with at least one image of an agricultural environment, wherein the agricultural environment contains a plurality of bovine animals; and wherein the at least one image comprises image data of at least a part of at least one bovine animal of the plurality of bovine animals; b) determining by the processing unit a number of flies in the image data of the at least a part of at least one bovine animal, and wherein determination of the number of flies in the image comprises implementation of an image processing algorithm to analyse the image data of the at least a part of at least one bovine animal; and c) determining by the processing unit information relating to fly infestation of the plurality of bovine animals, the determination comprising utilisation of the determined number of flies.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665